Citation Nr: 9920727	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether a substantive appeal was timely filed with 
respect to the issue of entitlement to an effective date 
earlier than May 7, 1993 for a 100 percent evaluation for 
service-connected post-traumatic stress disorder.  

2.  Entitlement to an effective date earlier than September 
6, 1995 for a 20 percent evaluation for service-connected 
right hip shell fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1963 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Denver Regional Office (RO).  The appellant sought 
increased evaluations for his service-connected post-
traumatic stress disorder (PTSD) and his service-connected 
right hip shell fragment wound.  The RO granted higher 
evaluations for both disabilities.  

The appellant then argued for earlier effective dates for 
each of the higher evaluations.  He perfected an appeal 
seeking an earlier effective date for the right hip shell 
fragment wound disability.  He attempted to perfect an appeal 
as to the PTSD disability, but the RO held that he had not 
submitted a timely substantive appeal that would have 
perfected his appeal.  He then disagreed with the RO's 
determination of the timeliness of his substantive appeal and 
this appeal ensued.  Thus, the issues for appellate review 
are as stated on the title page of this decision.  


FINDINGS OF FACT

1.  The RO granted a 100 percent evaluation for PTSD, 
effective April 1, 1995, in an April 1996 rating decision; 
the appellant was notified of this determination in a May 7, 
1996 letter from the RO.  

2.  The appellant disagreed with the effective date assigned 
to the 100 percent PTSD evaluation in a letter received by VA 
on May 6, 1997.  

3.  The RO granted an effective date of May 7, 1993 for the 
100 percent PTSD evaluation in a May 1997 rating decision.  



4.  The RO issued a statement of the case on the issue of 
entitlement to an earlier effective date for the 100 percent 
PTSD evaluation on May 20, 1997.  

5.  The appellant filed a statement concerning the effective 
date of the 100 percent PTSD evaluation; the letter was dated 
July 28, 1997 and received by VA on July 30, 1997.  

6.  With respect to the claim of entitlement to an effective 
date earlier than September 6, 1995 for a 20 percent 
evaluation for the service-connected right hip shell fragment 
wound, all available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

7.  The service-connected right hip shell fragment wound 
disability did not manifest moderate impairment prior to 
September 6, 1995.  


CONCLUSIONS OF LAW

1.  In failing to file a timely substantive appeal, the 
appellant did not perfect an appeal as to the issue of 
entitlement to an effective date earlier than May 7, 1993 for 
a 100 percent evaluation for PTSD; the Board does not have 
jurisdiction over this claim.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 20.200, 20.302, 20.305, 20.306 (1998).  

2.  An effective date earlier than September 6, 1995 is not 
warranted for a 20 percent evaluation for the service-
connected right hip shell fragment wound.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.56, 4.73, 4.118, 
Diagnostic Codes 5317, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a substantive appeal was 
timely filed with respect to the issue of 
entitlement to an effective date earlier 
than May 7, 1993 for a 100 percent 
evaluation for service-connected PTSD.

The RO granted service connection for PTSD in an April 1983 
rating decision; the evaluation assigned was 30 percent.  In 
a claim received by VA on May 7, 1993, the appellant sought 
to increase that evaluation to more than 30 percent.  
Although he was provided with several periods of temporary 
total evaluation under 38 C.F.R. § 4.29 corresponding to 
periods of psychiatric hospitalization, the evaluation 
assigned remained 30 percent until an April 1996 rating 
decision.  There the RO increased the evaluation assigned 
from 30 percent to 100 percent, effective April 1, 1995.  The 
appellant was notified of this determination in a May 7, 1996 
letter from the RO.  

The appellant, in a letter received by VA on May 6, 1997, 
disagreed with the effective date assigned, arguing that it 
should be sometime in 1992.  In a May 1997 rating decision, 
the RO granted an effective date of May 7, 1993, the date of 
receipt of the claim for increase.  The RO issued a statement 
of the case mailed on May 20, 1997.  The appellant then filed 
a letter, dated July 28, 1997 and received by VA on July 30, 
1997, attempting to perfect his appeal has to this issue.  

The RO determined in October 1997 that the appellant's July 
1997 letter was not timely filed and therefore could not 
serve as a substantive appeal on the issue of an earlier 
effective date for a 100 percent PTSD evaluation.  The 
appellant disagreed with the RO's determination and this 
appeal ensued.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  

In this case, the RO mailed notice of the April 1996 rating 
decision on May 7, 1996, and the appellant filed a notice of 
disagreement that was received by VA on May 6, 1997, one day 
shy of the expiration of the one-year period.  Thus, the 
notice of disagreement was timely filed.  

The statement of the case was mailed to the appellant soon 
thereafter, on May 20, 1997.  A substantive appeal must be 
filed within 60 days from the date that the RO mails the 
statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  The 
date of mailing of the statement of the case is presumed to 
be the same as the date of the statement of the case.  
38 38 C.F.R. § 20.302(b).  

Here, the one-year period after mailing of the notice of the 
April 1996 determination expired on May 7, 1997.  Therefore, 
the substantive appeal had to have been received by VA within 
60 days of the mailing of the statement of the case on May 
20, 1997, or July 20, 1997.  The letter from the appellant 
was dated on July 28, 1997 and received on July 30, 1997, 
more than 60 days from the date of mailing of the statement 
of the case.  

A significant exception to this procedure is that a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date is 
presumed to be five days prior to receipt of the document by 
VA.  In calculating this five-day period, Saturdays, Sundays, 
and legal holidays are excluded.  38 C.F.R. § 20.305.  See 
38 C.F.R. § 20.306 (specifying legal holidays).  

In this case, the postmark is not of record, so the date of 
mailing of the appellant's statement may be presumed to have 
been five days prior to its receipt on July 30, 1997, or on 
July 25, 1997.  

(No legal holiday falls in the five days prior to July 30, 
1997.)  While the date of the letter, July 28, 1997, suggests 
that the date of mailing was July 28, 1997 at the earliest, 
this distinction is insignificant.  Even if the letter were 
presumed to have been mailed on July 25, 1997, the most 
advantageous for the appellant, it would have been mailed 
after the expiration of the 60-day period following issuance 
of the statement of the case.  

Because the appellant did not file a substantive appeal 
within the applicable time limitations set forth in VA 
regulations, he did not perfect an appeal.  The Board, 
therefore, does not have jurisdiction to review the 
appellant's claim for an earlier effective date for a 100 
percent PTSD evaluation.  


II.  Entitlement to an effective date 
earlier than September 6, 1995 for a 20 
percent evaluation for service-connected 
right hip shell fragment wound.

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
generally Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board also finds that VA has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

The RO granted service connection for a shell fragment wound 
to the right hip and assigned it a noncompensable rating by 
November 1966 rating decision.  The appellant did not appeal 
that determination, which became final.  The appellant 
subsequently filed other claims seeking a compensable 
evaluation, but these claims were denied in April 1983 and 
January 1992 rating decisions.  

A claimant or representative must file a notice of 
disagreement with an adverse rating decision within a year 
from the date the RO mails notice of the determination.  
Otherwise, the determination becomes final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a), 20.302(a).  The appellant 
was notified of the April 1983 rating decision by letter 
dated April 26, 1983; he was notified of the January 1992 
rating decision by letter dated January 24, 1992.  Since an 
appeal was not filed within a year of the mailing of these 
letters, the April 1983 and January 1992 rating decisions 
became final.  

The appellant communicated with VA in 11 statements over the 
course of the next two and a half years, between April 1993 
and September 1995, but never mentioned his right hip 
disability.  In his next communication with VA regarding his 
right hip, an August 1995 letter received on September 6, 
1995, the appellant contended that his service-connected 
shell fragment wound of the right hip was more severe than 
represented by the noncompensable evaluation.  By April 1996 
rating decision, the RO granted a 20 percent evaluation 
effective September 22, 1995.  He was notified of this 
determination in a May 7, 1996 letter from the RO.  

In a May 1996 statement, the appellant expressed disagreement 
with the effective date of the assigned 20 percent 
evaluation.  He argued that the effective date should be in 
1966, the same effective date as that assigned to a 
compensable evaluation for another shell fragment wound 
disability.  A July 1996 rating decision denied the 
appellant's claim for an earlier effective date.  A July 1996 
statement of the case was sent to the appellant regarding 
this issue, but that document included a handwritten change 
of the effective date, from September 22 to September 6, 
1995.  A May 1997 rating decision listed the effective date 
as September 6, 1995, but did not make an adjudicatory 
decision on this fact.  The appellant perfect an appeal as to 
this issue and this appeal ensued.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  




For a disability evaluation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date and otherwise, the 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400(o)(2); Wells v. Derwinski, 3 Vet. 
App. 307 (1992).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

The law does not permit an effective date in this case 
earlier than September 7, 1994, one year prior to the date of 
receipt of the appellant's claim for a compensable 
evaluation.  Therefore, the Board must look to the evidence 
of record relevant to the period from September 6, 1994 
through September 6, 1995 to determine whether the evidence 
supports an earlier effective date for the 20 percent 
evaluation.  

In conducting this review, the Board is mindful of the 
criteria of Diagnostic Code 5317 for Muscle Group XVII 
concerning, in part, muscle controlling extension of hip and 
abduction of the thigh.  A noncompensable evaluation is 
assigned for slight impairment and a 20 percent evaluation 
may be assigned for moderate impairment.  38 C.F.R. § 4.73.?  



Slight disability of muscles involve simple wound of muscle 
without debridement or infection, healing with good 
functional results, minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).  

Moderate disability of muscles involve through and through or 
deep penetrating wound without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  There may be consistent complaints of one or more 
of the cardinal signs and symptoms of muscle disability (loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  There may also be entrance and exit 
scars, small or linear, indicating short track of missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(c), (d)(2).  

The evidence of record pertinent to the period from September 
6, 1994 to September 6, 1995 is limited to only two discharge 
summaries for periods of VA psychiatric hospitalization from 
December 1994 to January 1995 and from January to March 1995.  
These documents note a history of surgery to remove shrapnel 
from the right hip in 1973, a negative physical examination, 
and a diagnosis of status post gunshot wound of the right hip 
without discussion of relevant symptomatology.  These 
findings essentially show an entirely asymptomatic right hip 
disability at that time.  

There is no showing of residuals of debridement, prolonged 
infection, complaints of loss of power, weakness, lowered 
threshold of fatigue after average use, fatigue-pain, or 
impairment of coordination, or any indication of impairment 
caused by scarring as required for a finding of moderate 
impairment and a 20 percent evaluation.  See 38 C.F.R. 
§ 4.56(c), (d)(2).  See also 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (limitation of function due to scarring).  

The first showing of such symptomatology that would warrant 
consideration of a 20 percent evaluation was in the November 
to December 1995 VA psychiatric hospitalization discharge 
summary and the February 1996 VA examination report.  The 
effective date assigned, September 6, 1995, already 
contemplates these findings.  Based on the evidence of record 
and the analysis above, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to an effective date earlier than September 6, 
1995 for a 20 percent evaluation for the service-connected 
right hip shell fragment wound.  


ORDER

A substantive appeal was not timely filed with respect to the 
issue of entitlement to an effective date earlier than May 7, 
1993 for a 100 percent evaluation for the service-connected 
PTSD.  

Entitlement to an effective date earlier than September 6, 
1995 for a 20 percent evaluation for the service-connected 
right hip shell fragment wound is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
? The rating criteria for evaluation of muscle injuries were recently altered effective July 3, 1997.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 (1996); 62 Fed. Reg. No. 106, 30,235-40 (June 3, 1997) (to 
be codified at 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317 (1998)).  The RO apparently evaluated the 
claim only under the new version of the regulation rather than both the new and the old version of the 
regulation.  When a relevant regulation changes during the pendency of an appeal, as is the case here, the 
version most favorable to appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
case, however, the regulatory changes were made because medical science has advanced, and commonly 
used medical terms have changed.  The effect of these amendments was to update this portion of the rating 
schedule to ensure that it used current medical terminology and unambiguous criteria, and that it reflected 
medical advances that have occurred since the last review.  As such, the amendments did not substantively 
change the regulation for purposes of appellate review.  


